Citation Nr: 1644085	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1976 to February 1977 and from February 1978 through October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Board remanded the above-listed issue.  Pursuant to the remand instructions, the RO obtained a Disability Benefits Questionnaire (DBQ) examination of the Veteran's skin condition and readjudicated the matter.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

On his August 2009 notice of disagreement, the Veteran raised the issues of entitlement to service connection for headaches and night sweats.  As these claims have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a chronic skin condition related to service.  Service treatment records indicate that the Veteran was diagnosed with lichen simplex chronicus and nummular eczema in 1978 and 1979, respectively.

In an attempt to confirm the Veteran's contentions, the Board remanded the matter for further development.  The remand directives instructed the AOJ to schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed skin condition was incurred in, or is a result of, or otherwise etiologically related to the Veteran's active duty in service.  The remand specifically noted that the Veteran experienced a long-term skin condition in service and was competent to report that he currently had a rash, which was suggested by VA treatment records.

In October 2014, the Veteran was afforded a DBQ examination.  The VA examiner noted that the Veteran's claim file was reviewed and an in-person examination was conducted.  On examination, the examiner stated that the Veteran was diagnosed and treated in service for "tinea pedis (left ankle) in August 1979, contact dermatitis (arm and neck) in May 1979, nummular eczema (lower legs) in August 1979 and lichen simplex chronicus (right leg) in October 1978."  During the examination, the Veteran reported he had a rash in service and continues to suffer from a reoccurring rash post-service.  However, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner opined that each of the skin conditions the Veteran was diagnosed with in service was treated and resolved with no medical evidence that the skin conditions were chronic.

Although the VA examiner stated that the Veteran's VA records were reviewed, the examiner addressed neither his post-service treatment records showing treatment for skin conditions nor his lay statements that he has continued to suffer from a rash since service.  Furthermore, the examiner diagnosed the Veteran with dermatitis on less than five percent of his body, but did not provide any rationale explaining how the Veteran's current diagnosis of dermatitis was not etiologically connected to his diagnosed in-service skin conditions.

Because the opinion regarding whether any current skin condition had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.
Accordingly, the case is REMANDED for the following action:

1. Obtain any records of VA treatment since May 2011 from Birmingham, Tuscaloosa and Montgomery/Tuskegee that are relevant to the Veteran's claim of entitlement to service connection for a skin condition and associate any such obtained records with the claims file.

2. Only AFTER obtaining the above identified records, to the extent they exist, then provide the Veteran's claim file to the October 2014 VA examiner or other qualified VA clinician.  The Veteran should be afforded a VA examination and the examiner is requested to provide the following information and opinions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed skin condition was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

b. In providing the requested opinion, the examiner should explicitly address the Veteran's post-service treatment records showing that he has been treated for skin conditions since service and his lay statements that he has continued to suffer from a rash since service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

